DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed July 08, 2022 claims 1, 16 and 19 have been amended. Claims 1 through 20 are currently pending.

Response to Arguments
Applicant's arguments filed July 08, 2022 have been fully considered but they are not persuasive.
Applicant argues that Daenicke taches that both parts shrink during sintering but does not cite where this it taught in the reference nor how this is different from the claims. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The process of Daenicke operates on the principle that one part/component has less compaction than another part/component and that the less compact part will experience greater shrinkage during sintering than the part with more compaction resulting in the joining of the two parts (Abstract, Page 2 Paragraph 0021 and Page 3 Paragraph 0029). Therefore, the second part/first component of Daenicke would have experienced negligible volumetric shrinkage compared to the first part/second component because the degrees of shrinkage during sintering were greatly different.
Furthermore, Daenicke teaches an embodiment wherein the second part/first component which is the component to be encased by the first part/second component was fully sintered and teaches a part/component combination of joining a pre-sintered/green component with a fully-sintered/pre-manufactured component (Page 2 Paragraph 0022 and Pages 3-4 Paragraph 0042). Since the second part/first component of Daenicke was in a fully sintered state prior to the joining process it would not have experienced shrinkage or experienced negligible volumetric shrinkage compared to the first part/second component during the joining process. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 fails to comply with the written description requirement because the specification of the present application as originally filed does not disclose that the second part does not experience or experiences negligible volumetric shrinkage compared to the first part during sintering when the second part is in a green state. Page 11 Paragraph 0052 of the specification of the present application as originally filed discloses that the second part does not experience or experiences negligible volumetric shrinkage compared to the first part during sintering when the second part has already been sintered for was made from casting or wrought metal material.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “negligible volumetric shrinkage compared to the first part” in claim 1 is a relative term which renders the claim indefinite. The term “negligible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is indefinite because it is not clear what degree of shrinkage the second part can experience compared to the first part during sintering in order to be considered “negligible” volumetric shrinkage. For the purposes of this examination the term “negligible” will be considered to mean that the second part experiences less volumetric shrinkage during sintering compared to the first part.
The term “negligible volumetric shrinkage compared to the first part” in claim 16 is a relative term which renders the claim indefinite. The term “negligible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is indefinite because it is not clear what degree of shrinkage the second part can experience compared to the first part during sintering in order to be considered “negligible” volumetric shrinkage. For the purposes of this examination the term “negligible” will be considered to mean that the second part experiences less volumetric shrinkage during sintering compared to the first part.
The term “negligible volumetric shrinkage compared to the first part” in claim 19 is a relative term which renders the claim indefinite. The term “negligible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim is indefinite because it is not clear what degree of shrinkage the second part can experience compared to the first part during sintering in order to be considered “negligible” volumetric shrinkage. For the purposes of this examination the term “negligible” will be considered to mean that the second part experiences less volumetric shrinkage during sintering compared to the first part.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 fails to further limit the parent claims because the limitation of claim 15 contradict the requirements of parent claim 1. Claim 15 requires placing an adhesive material between the second part and the receiving feature of the first part which would have contributed to the joining of the first part to the second part. However, this contradicts claim 1 which requires that only volumetric shrinkage of the first part secured the second part to the first part.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103















The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daenicke et al (U.S. Patent Publication No. 2020/0030882) in view of Farr et al (U.S. Patent # 7,220,380).
	In the case of claims 1-4, Daenicke teaches a process for joining parts wherein a first part defining at least one receiving feature in the form of at least one second component having an opening was provided and a second part/first component was placed into the opening/receiving feature to form an assembly followed by sintering joining (Abstract). Daenicke further teaches that the first part/second component has a lower degree of compaction than the second part/first component inserted into the opening/receiving feature and therefore during sintering the first part/second component shrinks in volume resulting the securing of the first and second components (Abstract and Page 2 Paragraph 0021). Furthermore, Daenicke teaches that the opening/receiving feature was a slot (Page 3 Paragraph 0033) and that the second component/first part and first component/second part were provided in a “green”/pre-sintered state (Pages 3-4 Paragraphs 0042-0043).
	Daenicke teaches that only the volumetric shrinkage of the first part/second component secured the second part/first component to the first part/second component (Page 3 Paragraph 0028).
	Furthermore, as was discussed previously, the second part/first component of Daenicke would have experienced negligible volumetric shrinkage compared to the first part/second component because the degrees of shrinkage during sintering were greatly different due to the difference in compaction. Daenicke also teaches an embodiment wherein the second part/first component which is the component to be encased by the first part/second component was fully sintered and teaches a part/component combination of joining a pre-sintered/green component with a fully-sintered/pre-manufactured component (Page 2 Paragraph 0022 and Pages 3-4 Paragraph 0042). Since the second part/first component of Daenicke was in a fully sintered/pre-manufactured state prior to the joining process it would not have experienced shrinkage or experienced negligible volumetric shrinkage compared to the first part/second component during the joining process.
	Daenicke does not specifically teach that the first part/second component was formed by additively manufacturing. Daenicke does teach that the components/parts were preforms formed by combining metal powders and a binder (Page 1 Paragraph 0004 and 0017).
	Farr teaches an additive manufacturing process in the form of a metal binder jet additive manufacturing process wherein a green metal object by selectively jetting a binder onto metal powder in a layer-by-layer process to for the object (Abstract, Column 7 Line 59 through Column 8 Line 13 and Column 9 Lines 5-22). Farr further teaches that the taught processes formed an object with an increased green strength for the object thereby enabling of the object without concern for part breakage (Column 11 Lines 21-37).
	Based on the teachings of Farr, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the components of Daenicke through the metal binder jet additive manufacturing process of Farr because Farr taught a process forming a green metal object with increased green strength.
	As for claim 5, Daenicke does not specifically teach that the at least receiving feature was a key-hole slot and the second part was a stub placed in a slot portion of the key-hole slot. However, the court has held that the shape of a component was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP section, 2144.04.IV.B.
	Furthermore, Daenicke teaches that the receiving feature/opening can have any configuration as long as it allows for the insertion of the second part/first component into the opening (Pages 2-3 Paragraph 0027 and Page 5 Paragraph 0062) and teaches an embodiment wherein the opening was a slot shape (Page 3 Paragraph 0033). Furthermore, Daenicke teaches an embodiment wherein the first component/second part had grooves, beads, elevations which can be inserted with complimentary depressions in the other component/part (Page 3 Paragraph 0037).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have configured the receiving feature/opening of Daenicke to be a key-hole slot and the second part/first component to comprise a stud since the configuration of the two features would have been a matter of choice to one of ordinary skill as long as they could be combined together and the configuration of the two features would not have affected the formation of the final joined product.
	As for 6, Daenicke teaches having further placed a plug into a bore portion of the opening by placing a joining paste between the first and second components/parts in order to close up the opening and was sintered along with the other parts/components during joining (Page 3 Paragraphs 0034-0035 and Page 5 Paragraphs 0071-0072).
	As for claims 9 and 13, Daenicke teaches that the second part/first component 32a comprised a flange/bracket in the form of an overhang portion 44 (Page 6 Paragraph 0077). Furthermore, the court has held that the shape of a component was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP section, 2144.04.IV.B.
	As for claims 10-12, as was discussed previously, the first component/second part was combined with the second component/first part in an un-sintered green state and when sintered the parts joined together for form a monolithic part and it would have been obvious to have formed the components/parts of Daenicke by additive manufacturing.
	As for claim 14, as was discussed previously, Daenicke taught that the second part 32a comprised a flange in the form of an overhang and Daenicke further teaches an embodiment wherein a third part/component 32c in addition to a first part/component 32b was joined/welded to the second part 32a (Page 5 Paragraphs 0067-0096 and Figures 3A and 3B).
	As for claim 15, Daenicke teaches an embodiment wherein an adhesive material/joining paste is placed between the first and second parts/components (Page 3 Paragraph s0034 and 0035).
	In the case of claims 16 and 19, they are rejected for the same reasons discussed previously in the rejection of claims 1-3. As for claim 16, Daenicke further teaches an embodiment wherein a plurality of first parts having at least one receiving feature/opening in the form of components 32b and 32c were provided (Page 5 Paragraphs 0067-0068). As for claim 19, Daenicke teaches an embodiment wherein multiple complex parts/assemblies were formed which were used to construct turbine engines (Page 4 Paragraphs 0044-0045 and 0054-0055) and Farr teaches that after forming the green product the product racked in the form of removing unbound metal powder (Column 9 Lines 23-33).
	As for claims 17 and 20, they are rejected for the same reasons discussed previously in the rejections of claims 4 and 9.
	As for claim 18, it is rejected for the same reasons discussed previously in the rejection of claim 15.
	 



















Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Daenicke et al in view of Farr et al as applied to claim 5 above, and further in view of Braley et al (U.S. Patent # 11,179,797).
	The teachings of Daenicke in view of Farr as they apply to claim 5 have been discussed previously and are incorporated herein.
	As for claims 7 and 8, Daenicke does not specifically teach that the second part/stud was threaded and threadingly engaged a third part onto the threaded stud. However, as was discussed previously, Daenicke teaches that the receiving feature/opening and second part could have any configuration as it allowed for joining of the two components.
	Braley teaches a method for joining two additively manufactured metal portions by heating to weld the two portions together (Abstract). Braley teaches an embodiment for joining the two portions prior to welding wherein a first portion 500 was threaded 504 and was further threadingly engaged with a third part/complementary threads 508 in a receiving feature of a second portion 502 (Column 5 Line 51 through Column 6 Line 3 and Figures 5A and 5B).
	Based on the teachings of Braley, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the second part/stud of Daenicke in view of Farr was threaded and threadingly engaged the second part with a third part/complimentary threads in the first part because this was a known configuration in the art for combining two metal portions together prior to heat joining.

Conclusion
	Claims 1 through 20 have been rejected. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712